Case 3-21-11157-cjf     Doc 63    Filed 06/30/21 Entered 06/30/21 08:58:23            Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 In re                                        )
                                              )
 MAUNESHA RIVER DAIRY, LLC,                   )   Case No. 3-21-11157-11
                                              )
                       Debtor.                )

   NOTICE OF APPOINTMENT OF COMMITTEE OF UNSECURED CREDITORS

        Pursuant to §1102(a)(1) of the Bankruptcy Code, the following creditors for the above
named debtor, being among those holding the largest unsecured claims and who are willing to
serve, are appointed to the Unsecured Creditor Committee:

 Eastland Feed & Grain Inc.                       Lemmenes Custom Farms LLC
 Adam Coulthard                                   Roy Lemmenes
 210 N. Stanton Street                            N11135 Cottonwood Road
 Shannon, IL 61078                                Waupun, WI 53963
 (608) 426-6534                                   (920) 324-9931
 alc@efgi.net                                     lemmenesllc@gmail.com

 Ritchie Implement, Inc.
 Ronald Ritchie
 507 W. Main Street
 Cobb, WI 53526
 (608) 623-2331
 ronritchie@ritchiesinc.com

      The creditors above are listed in alphabetical order. As of the date this notice was filed,
the Committee had not yet chosen a chair or hired counsel.

Dated: June 30, 2021                                Respectfully submitted,
                                                    PATRICK S. LAYNG
                                                    United States Trustee

                                            BY:      /s/ Mary R. Jensen
                                                    Mary R. Jensen
                                                    Assistant United States Trustee


Office of the United States Trustee
780 Regent St., Suite 304
Madison, WI 53715
(608) 264-5522
Mary.R.Jensen@usdoj.gov
Case 3-21-11157-cjf     Doc 63    Filed 06/30/21 Entered 06/30/21 08:58:23          Desc Main
                                  Document     Page 2 of 2



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 In re                                       )
                                             )
 MAUNESHA RIVER DAIRY, LLC,                  )   Case No. 3-21-11157-11
                                             )
                       Debtor.               )


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 30, 2021, the attached NOTICE OF
APPOINTMENT OF COMMITTEE OF UNSECURED CREDITORS was served by email on
the Debtor’s attorney and each member of the Committee and on all parties via ECF notice as
noted below.

Registrants Served Through the Court’s Electronic Notice for Registrants:

   •     Agri-Max Financial Services, L.P. by attorney Benjamin C. Struby –
         benjamin.struby@lathropgpm.com
   •     BMO Harris Bank N.A. by attorney Joseph D. Brydges – jdbrydges@michaelbest.com
   •     Eastland Feed & Grain Inc. by attorney Carrie Sue Werle – cwerle@ks-lawfirm.com
   •     Farmers & Merchants Union Bank by attorneys Stephanie L. Bravieri and Nancy B.
         Johnson – sbravierie@brennansteil.com; njohnson@brennansteil.com
   •     Furst-McNess Company by attorney Jamie S. Cassel – jsc@renozahm.com
   •     Landmark Services Cooperative by attorney Randall J. Andersen –
         randersen@kayandandersen.com
   •     Lemmenes Custom Farms, LLC by attorney Lisa Kay Lietz-Ray – l.lietzray@els-
         law.com
   •     Small Business Administration by attorneys Theresa M. Anzivino and Timothy C.
         Samuelson – Theresea.Anzivino@usdoj.gov; timothy.samuelson@usdoj.gov
   •     Maunesha River Dairy LLC by attorneys Nicole I. Pellerin and Jane F. Zimmerman –
         npellerin@murphydesmond.com; jzimmerman@murphydesmond.com



                                                  /s/ Mary R. Jensen
                                                  Mary R. Jensen
                                                  Assistant United States Trustee
